Citation Nr: 1227316	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 09-42 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, including a herniated lumbar disc L5/S1, from April 25, 2008 until January 13, 2010. 

4. Entitlement to an initial disability rating in excess of 40 percent for a lumbar spine disability, including a herniated lumbar disc L5/S1, from January 13, 2010. 

5. Entitlement to an initial disability rating in excess of 60 percent for left lower extremity radiculopathy with paresthesias, previously claimed as a left leg condition.




REPRESENTATION

Appellant represented by:	Attorney Tamara N. Norris


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from February 1969 until February 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for bilateral hearing loss and tinnitus. In a September 2009 rating decision, the RO also granted service connection for a herniated lumbar disc L5/S1, with a 10 percent evaluation effective April 25, 2008 and service connection for radiculopathy with paresthesias, previously claimed as a leg condition, with a 10 percent disability rating effective April 25, 2008.  

In an April 2010 rating decision, the RO subsequently granted a 60 percent disability rating for the left leg radiculopathy with paresthesias, effective April 25, 2008, and a 40 percent disability rating for the lumbar spine disability, effective January 13, 2010. The Veteran has not withdrawn his increased rating claims and is presumed to be seeking the maximum benefits allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). Indeed, in a July 2010 statement the Veteran indicated that he did not agree with the increased ratings granted by the RO and perfected his appeal of those claims.

The Board also notes that in the April 2010 rating decision the RO granted special monthly compensation based on loss of use of the left foot, from January 13, 2010. The RO also granted entitlement to individual unemployability effective April 25, 2008, in a January 2012 rating decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In the January 2010 private examination report, Dr. F.A.G. noted that the Veteran had delayed micturition, delayed ability to initiate the urinary stream and would sit to void. The question of whether the Veteran has a urinary disorder secondary to his service-connected lumbar spine disability has thus been raised by the record. This matter, however, is not before the Board because it has not been prepared for appellate review. Accordingly, this matter is REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for tinnitus and an increased rating for left lower extremity radiculopathy with paresthesias are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record is against a finding that the Veteran's bilateral hearing loss is related to his active duty service. 

2. Prior to January 13, 2010, the Veteran's lumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. 

3. From January 13, 2010, the Veteran's lumbar spine disability is not manifested by ankylosis of the spine. 



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2. Prior to January 13, 2010, the criteria for an initial evaluation of 20 percent, and no higher, for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2011).

3. From January 13, 2010, the criteria for an initial evaluation in excess of 40 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The increased rating appeals arise from disagreement with the initial evaluations made by the RO following grants of service connection for a lumbar spine disability. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of his post-service treatment. He also received a formal VA examination, most recently in April 2010 for the service-connected disabilities. 

With regard to the claim for service connection, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in September 2008 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. VA further informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. 

The September 2008 letter also included notice with respect to the Dingess requirements of what type of information and evidence was needed to establish  disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the service connection claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records. The Veteran has also submitted private medical records. The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file. The Veteran also received the opportunity to set forth his contentions during the hearing before a Veterans Law Judge, but in a May 2012 letter his representative withdrew his request for such a hearing. 

In addition, he received a VA medical examination in October 2008, and the examiner provided an additional addendum opinion in July 2009. The VA examination provided specific medical opinions pertinent to the service connection issues on appeal and findings sufficient to make a decision. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Moreover, the Veteran has been represented by an attorney in this matter. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

Hearing Loss Service Connection Claim

The Veteran has asserted that he served as an aircraft mechanic and was exposed to airplane engine noise in service. He contends that his bilateral hearing loss developed due to his in-service noise exposure.

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. Hensley, 5 Vet. App. at 157. The Court further opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected. Id. at 159. It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, that a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Service treatment records documented the Veteran as having normal hearing upon his March 1968 enlistment examination. The service treatment records do not indicate that the Veteran made any complaints of or received treatment for his hearing during service. His January 1971 separation examination showed him to normal hearing, under 38 C.F.R. § 3.385. 

Following his February 1971 discharge, an examining physician, in undated private medical record that appears to be from 1976, found the Veteran's hearing to be normal to ordinary conversation and measured his hearing. The hearing test findings showed the Veteran to have normal hearing under 38 C.F.R. § 3.385 at that time. 

The record is otherwise silent for decades following the Veteran's discharge from service regarding any complaints of or treatment for hearing loss or tinnitus. 

In a May 2005 private history and physical narrative, Dr. J.D. noted that the Veteran complained of hearing loss for 10 years, starting in his left ear. The Veteran reported owning a small engine shop and rarely wearing ear protection, as well as in-service rifle noise and aircraft mechanic noise exposure. Dr. J.D. diagnosed the Veteran with cerumen impaction and sensorineural hearing loss. Dr. J.D. also recommended that the Veteran receive hearing aids and have his cerumen impaction removed. Dr. J.D. also performed audiograms of the Veteran's hearing documenting his hearing loss. In a May 2005 evaluation, Dr. J.D. noted that the Veteran only wore hearing protection sometimes and that the Veteran's small engine business was loud. Dr. J.D. recommended that the Veteran use hearing protection and hearing aids.

The Veteran received an audio VA examination in October 2008. The Veteran reported a history of military noise exposure on the flight line and occupational noise exposure including shipyard noise and plumbing, heating and lawnmower repair. He also reported a history of bilateral tinnitus that was neither constant nor recurrent. He claimed that he has had no symptoms of tinnitus for the past 10 years.

The threshold results, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
55
50
LEFT
20
25
50
50
55

The speech recognition score was 96 percent for the right ear and 92 percent on the left ear, under the Maryland CNC examination. 

The examiner found mild to moderate sensorineural hearing loss on the right side and moderate sensorineural hearing loss on the left side. The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of his job in the military as an aircraft repairman/mechanic and the slight hearing deterioration in service. The examiner noted that service treatment records revealed normal hearing sensitivity upon physical examinations performed at entrance and discharge from service. The examiner further noted that the Veteran had denied symptoms of tinnitus for the past five years.

The October 2008 VA examiner provided an addendum opinion in July 2009, following her review of the claims file. The examiner noted that the private medical records from Dr. J.D. revealed that the Veteran had mild/moderate-severe sensorineural hearing loss bilaterally and that the Veteran denied tinnitus during his evaluation reports. 

The VA examiner opined that although a documented hearing loss has existed from 2005, the Veteran's hearing sensitivity remained within normal limits for an adult from the time of enlistment to the time of separation from service. The examiner noted that peer-reviewed literature noted that noise-induced hearing loss does not present with a delayed onset and thus given the Veteran's normal hearing sensitivity at separation it was less likely as not that the Veteran's current hearing loss was related to aircraft nose and flight lines during military service.

After reviewing the competent medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, as the evidence does not shown that his current disability is etiologically related to his period of active service. The Veteran's service treatment records were silent as to any incidents of injury to the Veteran's eardrums or to a hearing loss disability within the meaning of 38 U.S.C.A. § 3.385, in the available data. 

The Veteran's separation physical examination report is highly probative as to the Veteran's condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). The January 1971 separation examination report is negative for any symptoms associated with a bilateral hearing loss disability and weighs heavily against the claim, in the frequencies available for review. 

The evidence also does not show that the Veteran was diagnosed with a bilateral hearing loss disability within one year following his separation from service. Indeed, in the presumed 1976 private medical record, the Veteran continued to not meet a bilateral hearing loss disability, within the meaning of 38 C.F.R. § 3.385. The Veteran did not demonstrate such a level of hearing loss until 2005. As such, service connection on a presumptive basis is not warranted. See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Subsequent to service, there is no competent medical evidence of hearing loss until May 2005, over 30 years following separation from service. Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds the October 2008 and July 2009 VA opinions to be probative in finding that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of claimed acoustic trauma in service. This opinion is considered particularly probative, as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by a detailed explanation. Accordingly, the opinion is found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran essentially claims that his hearing loss developed due to his in-service acoustic trauma. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of bilateral hearing loss, his opinion is outweighed by the competent medical evidence. Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a bilateral hearing loss disability) and post-service treatment records (showing no findings of a bilateral hearing loss disability until 2005 and no probative competent medical evidence linking the reported bilateral hearing loss to service) outweigh the Veteran's contentions. Indeed, the Veteran contradicts himself in currently claiming that his hearing loss developed in service when he reported to Dr. J.D. that he has only had hearing loss for the last 10 years in May 2005.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, there is no competent medical opinion finding a relationship between service and a current disability.

While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his in-service noise exposure, any contentions by the Veteran that he has a current bilateral hearing loss disability that is related to noise exposure experienced during active service is not competent. There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for bilateral hearing loss is denied. 



[Continued on the next page]  
Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). At the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine. A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under the formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
A 40 percent evaluation, which would be the next applicable rating for the service-connected lumbar spine disability, would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation, which would be the next higher applicable rating, would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation would be warranted with unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

Lumbar Spine Disability Increased Rating Claim

The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by his assigned evaluation. In this case, a 10 percent rating is in effect prior to January 13, 2010, and a 40 percent disability rating is in effect from that time. 

Private medical records prior to January 13, 2010 generally documented various complaints of, and treatment for, the lumbar spine disability. Those records, however, did not provide medical findings for rating purposes. For example, in an April 2007 letter, Dr. P.S.A. found the Veteran to have back pain from degenerative instability at L4-5, but did not provide any range of motion findings for rating purposes.

The Veteran received a VA examination in April 2008, which included a review of the claims file. The Veteran denied urinary and fecal incontinence and erectile dysfunction. He also reported decreased motion, stiffness, weakness, spasms and pain that radiated down the left leg. He claimed to have severe flare-ups once to twice a month. The Veteran reported incapacitating episodes for the thoracolumbar region every couple of months for one to two days and the use of a cane.

The April 2008 VA examiner found the Veteran to have no spasm, atrophy, guarding, pain with motion, tenderness, or weakness. The examiner also found there to not be muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spine control. The April 2008 VA examiner found the Veteran's posture to be stooped and to have an antalgic gait, but to have no listed abnormal spinal contours. The examiner found no thoracolumbar ankylosis.

The April 2008 VA examiner found range of motion to be from 0 to 80 degrees, with pain beginning at 45 degrees and ending at 80 degrees. The April 2008 VA examiner also found extension to be from 0 to 20 degrees, with pain at 20 degrees; and bilateral lateral flexion and rotation to be from 0 to 20 degrees, with pain at 20 degrees. The examiner found pain after repetitive use, but no additional loss of motion on repetitive use. For each range of motion the examiner found pain after repetitive use, but no additional loss of motion on repetitive use.

The April 2008 VA examiner diagnosed the Veteran with a herniated lumbar disc L5-S1 with radiculopathy of the left leg. The VA examiner further noted that it had a severe effect on chores, exercise, and traveling, prevented sports, and had a moderate effect on shopping, recreation and dressing. 

In a January 13, 2010 private medical record, Dr. F.A.G. noted that the Veteran had a dense foot drop in the left leg and walked with a typical abnormal gait associated with foot drop. The examiner noted forward bend to 22 degrees at the sacrum and 30 degrees at T12; extension limited to 14 degrees at the sacrum and -5 degrees at T12; 15 degrees of left bend and 8 degrees of right bend. The Veteran had pain throughout his motion. The examiner also noted a dense sensory deficit of the left leg below the knee. The examiner diagnosed the Veteran with chronic L4 and L5 spinal nerve root dysfunction with complete motor paresis at the left ankle pivots and left long toe extensors; chronic arachnoiditis lumbar spinal nerve roots L4 and L5; and probable progressive stenosis with ongoing chronic pain of the lumbosacral and left lower extremity. 

Dr. F.A.G. also noted that the Veteran did not have bowel impairment, but did have delayed micturition and delayed ability to initiate the urinary stream. The Veteran sits to void. The examiner claimed that the Veteran has incapacitating episodes of greater than six weeks during the past 12 months.

The Veteran received another VA examination in March 2010, which included a review of the claims file. The Veteran reported constant pain into the left lower extremity with weight bearing and attempted bending or lifting. The Veteran reported no episodes requiring bedrest prescribed by a physician. The Veteran, however, reported incapacitating episodes of back pain when he is virtually non weight bearing for a day or two secondary to pain. The Veteran also noted frequent flares perhaps daily with ordinary activities and constant left lower extremity numbness and foot drop. The Veteran claimed symptoms of stiffness, spasms and markedly decreased motion with paresthesias and dysesthesias into the left lower extremity. He also used a cane for balance and support and a left footdrop brace. 

The March 2010 VA examiner found the Veteran to have a markedly antalgic gait and to use a cane. The examiner noted range of motion of the thoracolumbar spine to include 0 to 20 degrees of flexion comfortable and to 40/80 degrees with increasing pain; hyperextend 0/30 degrees with pain throughout; side bends 20/40 degrees and rotates 0 to 35/45 degrees bilateral with tightness at end-point. The examiner further noted weigh bearing of 10 to 15 minutes reduced flexion to 0 to 20 degrees secondary to pain.

The March 2010 VA examiner diagnosed the Veteran with status post multiple lumbar laminectomies to correct bilateral radiculopathies with relief of the right lower extremity radicular pain but with continued L5-S1 radiculopathy left with associated left foot drop.

The Veteran received another VA examination in April 2010, which included a review of the claims file. This examination included a neurological examination of the lower extremities. The examiner diagnosed the Veteran with radiculopathy with left foot drop associated with herniated lumbar disc L5/S1. 

Prior to January 13, 2010 

Prior to January 13, 2010, a 10 percent disability rating is in effect for the lumbar spine disability at issue. 

Under Diagnostic Code 5242, the next-higher 20 percent evaluation would only be warranted if the record shows forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

The April 2008 VA examiner found range of motion to be from 0 to 80 degrees, with pain beginning at 45 degrees and ending at 80 degrees. The April 2008 VA examiner also found extension to be from 0 to 20 degrees, with pain at 20 degrees and bilateral lateral flexion and rotation to be from 0 to 20 degrees, with pain at 20 degrees. The examiner found pain after repetitive use, but no additional loss of motion on repetitive use. For each range of motion the examiner found pain after repetitive use, but no additional loss of motion on repetitive use.

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's lumbar spine disability warrants a 20 percent rating, and no higher, under Diagnostic Code 5242. In making this determination, the Board notes that the evidence on file, prior to January 13, 2010, shows that the Veteran's lumbar spine disability results in chronic pain with forward flexion of the thoracolumbar spine ranging from 0 to 80 degrees and a combined range of motion of the thoracolumbar spine of 180 degrees, with additional limitation of motion due to pain. While the April 2008 VA examination revealed forward flexion to 80 degrees, the examiner observed the Veteran to have pain beginning at 45 degrees. Moreover, the private medical records document numerous reports of back pain, including several surgical interventions for the back prior to the appeal period. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his lumbar spine disability more nearly approximates the criteria for a 20 percent disability rating, but no higher, under Diagnostic Code 5242, for the period prior to January 13, 2010. This assignment of a 20 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups. See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995). 

A rating in excess of 20 percent is not warranted as the next higher applicable rating under Diagnostic Code 5242 would be a 40 percent disability rating, which would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Even considering the Veteran's pain on motion, the Veteran still has forward flexion greater than 30 degrees. 

Additionally, the Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position. Given the ranges of motion found by the examiner, the Board finds that that the Veteran does not have ankylosis. Furthermore, the April 2008 VA examiner specifically found no ankylosis. 

Additionally, Diagnostic Code 5242, Note 1 indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code. In this regard, during his April 2008 VA examination, the Veteran denied urinary and fecal incontinence and erectile dysfunction. The examiner did not indicate that the Veteran had either bowel or bladder impairment and the Veteran did not report such disorders. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Although the April 2008 VA examiner did diagnose the Veteran with radiculopathy of the left leg, the rating of that neurological abnormality will be addressed in the Remand portion this decision. The VA examiner did not indicate, and the Veteran has not reported, any other neurological abnormalities prior to January 13, 2010. 

The Veteran has claimed to have had incapacitating episodes due to his lumbar spine disability. Under the current regulations, Diagnostic Code 5243, intervertebral disc syndrome can be rated under the General Rating Formula for the Spine or based on incapacitating episodes. 

Under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating evaluation would require incapacitating episodes of a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a. 

Although the Veteran has reported incapacitating episodes every couple of months lasting one to two days, none of the records indicate that he saw a doctor at those times. No medical evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability. There is also no evidence that the Veteran was ever hospitalized for his disability. As such, a rating in excess of 20 percent based on intervertebral disc syndrome is not applicable during the period in question.

From January 13, 2010 

In an April 2010 rating decision, the RO granted a 40 percent disability rating for the lumbar spine disability, effective January 13, 2010, the date of a January 2010 private medical report from Dr. F.A.G.

As previously noted, a disability rating in excess of 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine, would require ankylosis of the spine. A 50 percent evaluation would be warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The January 13, 2010 examination from Dr. F.A.G. found Veteran to continue to have flexion and other ranges of motion of the thoracolumbar spine. The March 2010 VA examiner similarly noted flexion to 20 degree comfortably, which is indicative of the 40 percent disability rating already granted. 

A rating in excess of 40 percent for the period in question, however, is not warranted. Indeed, the record does not indicate that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine warranting a 50 percent evaluation or unfavorable ankylosis of the entire spine for a 100 percent evaluation. Rather, Dr. F.A.G. and the March 2010 VA examiner found the Veteran able to flex, bend and rotate his spine.

As previously noted, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position. Given the ranges of motion found by both the private and VA examiners, the Board finds that that the Veteran does not have ankylosis. 

The record also does not indicate that an additional separate rating is warranted for associated objective neurologic abnormalities, under Diagnostic Code 5242, Note 1, other than the already separately rated left lower extremity that will be addressed later in the Remand portion of this decision and the possible bladder impairment, which the Board has referred for consideration in the Introduction portion of this decision. 

To the extent the Veteran contends that he has intervertebral disc syndrome, under Diagnostic Code 5243, the record does not support such contentions. Under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating evaluation would require incapacitating episodes of a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a. 

Although Dr. F.A.G. reported that incapacitating episodes of greater than six week due to his lumbar spine disability and the Veteran has similarly reported incapacitating episodes of back pain in which he is virtually non weight bearing for a day or two secondary to pain, none of the records indicate that he saw a doctor at those times. Indeed, the April 2010 VA examiner specifically clarified that the Veteran has not had episodes requiring bedrest prescribed by a physician, though the Veteran reported incapacitating episodes. The Board finds the findings regarding incapacitating episodes of the April 2010 VA examiner to be more credible and probative than those of Dr. F.A.G., as Dr. F.A.G. did not address the question of whether the Veteran was prescribed bedrest by a physician.

The most credible and probative medical evidence thus shows that the Veteran did not have incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability. There is also no evidence that the Veteran was ever hospitalized for his disability. As such, a rating in excess of 40 percent based on intervertebral disc syndrome is not applicable during the period in question.

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria. Furthermore, the Board notes that the Veteran is already in receipt of total unemployability due to his service-connected disabilities. The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.

The Board finds that prior to January 13, 2010, the Veteran's lumbar spine disability warrants a 20 percent disability rating, and no higher. However, from January 13, 2010, a disability rating in excess of 40 percent is not warranted for the lumbar spine disability. 


[Continued on the next page]  
ORDER

Service connection for bilateral hearing loss is denied.

Subject to the provisions governing the award of monetary benefits, a 20 percent evaluation for a lumbar spine disability, and no higher, prior to January 13, 2010, is granted.

An evaluation in excess of 40 percent for a lumbar spine disability, from January 13, 2010 is denied. 


REMAND

The Veteran contends that his service-connected left lower extremity radiculopathy with paresthesias is more severe than indicated by his current 60 percent disability rating. He further contends that he developed tinnitus in service.

The Veteran is seeking an evaluation in excess of 60 percent for his service-connected left lower extremity radiculopathy with paresthesias. He has been rated under Diagnostic Code 8520 for paralysis of the sciatic nerve, which provides that severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, which consists of the foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 38 C.F.R. § 4.124a (2011).

The Veteran underwent a VA examination in April 2010. The examination report states that the Veteran had left foot drop. However, the other two criteria for an 80 percent evaluation were not specifically addressed in the examination report. Once VA undertakes the effort to provide an examination it must obtain a fully adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran must therefore be scheduled for a new VA examination, and the examiner's report must specifically address the three criteria for an 80 percent evaluation. 

In regards to the tinnitus claim, the Board notes that the August 2008 VA examiner provided a medical opinion as to whether the Veteran's tinnitus was etiologically related to his service. That VA examiner, however, did not review the Veteran's claims file prior to forming that opinion. Although the VA examiner provided a July 2009 addendum opinion in regards to the hearing loss claim, that opinion did not address the question of whether the Veteran's reported tinnitus was etiologically related to service. As previously noted, once VA undertakes the effort to provide an examination it must obtain a fully adequate one. Barr, 21 Vet. App. at 311. As such a new VA medical opinion is necessary to determine whether the Veteran's reported tinnitus developed due to service.

The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records she wishes VA to attempt to obtain. The RO/AMC should also document all of its attempts to procure authorized records in the claims file. Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and her representative should be informed of any such problem. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claim and provide the appropriate authorization forms for obtaining such records. 

If the Veteran wishes for the RO/AMC to attempt to obtain any records, and if he returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After any unassociated evidence is obtained and associated with the claims file, the Veteran shall be provided an appropriate VA examination by a physician to determine the current extent and severity of his left lower extremity radiculopathy with paresthesias. The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should specifically include:

(1) Does the left foot dangle and drop?

(2) Is there no active movement possible for muscles below the knee? 

(3) Is flexion of the knee weakened or lost?

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles. 

3. After any unassociated evidence is obtained and associated with the claims file, to the extent possible, the RO/AMC should request that the October 2008 VA audio examiner review the records and provide an addendum to her medical opinion to address whether the Veteran's has tinnitus due to service. If the October 2008 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this Remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have tinnitus?  

b)  Did any currently diagnosed tinnitus have its onset during service; or, was such a disorder caused by an incident or event that occurred during service?  

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


